Title: From George Washington to Colonel Lewis Nicola, 29 September 1777
From: Washington, George
To: Nicola, Lewis



Sir
Camp Pennybackers Mill [Pa.] 29th Sepr 1777.

I am favd with yours of the 25th instant from Fort Mifflin. Before this reaches you Lt Colo. Smith will have thrown himself into the Fort with two hundred Continental Troops which are all that I could possibly spare. I very much approve of your calling upon Govr Livingston for a Reinforcement of Jersey Militia and I think you had better call in the few Men that are at Billingsport and if there are any Stores there remove them to Fort Mifflin.
By this opportunity I transmit Comodore Hazlewood and Capt. Alexander letters from Congress, desiring them to give every Assistance towards the defence of the Fort and Obstructions in the River; and I inclose you Copy of the General orders of this day by which you will see how successful our Arms have been to the Northward. I hope we shall not in the End fall short of them.
Capt. Treat mentions that there is no quantity of Musket Cartridges in the Garrison, you should therefore immediately procure loose powder from the Ships, if you have none in the Magazine, and set the Men to making up. I put great dependance upon you a⟨nd⟩ all your Officers exerting yourselves in the defence of a post of so much consequence. You must be sensible that Genl Howe can neither support his Army in Philada if he is cut off from a comm⟨u⟩nication with his ships, neither can he make good a Retreat should any accident befall him. I am Sir with Wishes for yo⟨ur⟩ Success Yr most obt Sevt.
